Foster, J.
For neither of the reasons assigned on the motion in error do we see cause for reversing the judgment below.
In the language of Judge Church in giving the opinion of the court in Merriam v. Langdon, 10 Conn., 472, 473, “ It is „ certainly very well settled at this time that where the power of permitting amendments is conferred upon courts, the allowance or disallowance of them is a matter of discretion with the court, and therefore affords no ground for a writ of error.”This was nearly thirty years ago, and the same doctrine has since been frequently recognized and repeated.
Hence the first ground of error assigned, that the magistrate refused the defendant below leave to amend and change his plea, seems to be effectually disposed of. We cannot assent to the claim that, as the right to change pleas and plead anew is given by law, the court has no discretion in the matter. The records of a court must be under the control of the court, and not subject to such alterations as the parties may think it for their interest at any time to make, on the ground that the law gives them the right to make amendments and change their pleas. Besides, the change of plea sought for in this case was not really refused. The magistrate addressed a note to the counsel who made the. motion, in the interval between the day of adjournment and the day on which the court was to re-assemble, stating that he had concluded not to allow the change of plea, but no such decision was ever made. This letter was no decision ; the parties were not before him, nor was his court in session. Proceedings ex parte by magistrates or courts, while causes are pending before them, are not to be regarded with favor, though the motive which prompted this act was doubtless unexceptionable. As there was no appearance on the part of the defendant below when the magistrate’s court was held according to the adjournment, it was unnecessary to decide the motion to *181change the plea, and it was not decided, bnt judgment on default was rendered.
We think judgment on default, under the circumstances detailed on the record, was the correct mode of proceeding in this case. The defendant failed to make any appearance, and though the issue was made up to the jury and a jury had been summoned, the trial could not proceed for want of parties. The defendant’s right to disappear is not to be questioned, and the legal consequence was a judgment on default. By our statute, p. 89, § 190, “ in all cases where judgment is rendered, otherwise than on verdict, in favor of the plaintiff, the court shall assess and award the damages which he shall recover.”
There is no error in the judgment complained of.
In this opinion the other judges concurred.